               Case 3:18-cv-06155-JCS Document 101-2 Filed 05/21/21 Page 1 of 9




     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   528 Grand Avenue
     Oakland, CA 94610
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
     Email: yhuang.law@gmail.com
 5
     Attorney for Plaintiffs
 6
 7   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 8   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 9   KAITLYN MURPHY, State Bar #293309
     Deputy City Attorneys
10   Fox Plaza
     1390 Market Street, 6th Floor
11   San Francisco, California 94102-5408
     Telephone:     (415) 554-3867 [Murphy]
12   Facsimile:     (415) 554-3837
     E-Mail:        kaitlyn.murphy@sfcityatty.org
13
     Attorneys for Defendants
14   CITY AND COUNTY OF SAN FRANCISCO,
15   VICKI HENNESSY; MATHEW FREEMAN,
     PAUL MIYAMOTO; JASON JACKSON, AND
16   SGT. DOLLY

17
18                                           UNITED STATES DISTRICT COURT
                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
19                                          SAN FRANCISCO/OAKLAND DIVISION
20
21   CANDIDO ZAYAS, RUBEN SOTO,                                                               Case No.: 3:18 -cv-06155
     ALFREDO RUIZ, JOSE POOT, MILTON
22   LECLAIRE, NIGEL HENRY, RALPH                                                  Related Case No. 3:18-cv-04890-JCS (Johnson)
     DOMINGUEZ, MATTHEW BRUGMAN ,                                                  Related Case No. 18-cv-04857 JCS (Taylor)
23
     MICHAEL BROWN, KISHAWN NORBERT,
24   MARK EDWARD HILL, and JAMES CLARK                                                         [Proposed]
     on behalf of themselves individually and others                               ORDER FOR PRELIMINARY APPROVAL
25   similarly situated, as a class and Subclass,                                  OF SETTLEMENT OF CLASS ACTION
26                                   Plaintiffs,
27                        vs.                                                            Magistrate Judge Joseph Spero
28                                                                                       Courtroom F, 15th Floor

                                                                               1
                                            [Proposed] ORDER APPROVING PRELIMINARY SETTLEMENT
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 101-2 Filed 05/21/21 Page 2 of 9




     SAN FRANCISCO COUNTY SHERIFF’S
 1
     DEPARTMENT, CITY AND COUNTY OF
 2   SAN FRANCISCO, SAN FRANCISCO
     SHERIFF VICKI HENNESSEY; UNDER
 3   SHERIFF MATHEW FREEAN; CHIEF
     DEPUTY SHERIFF PAUL MIYAMOTO;
 4
     CAPTAIN JASON JACKSON, SARGEANT
 5   DOLLY and John & Jane DOEs, Nos. 1 - 50.

 6                                  Defendants.
 7
 8             Plaintiffs’ Amended Motion for Preliminary Approval of Settlement of Class Action (the
 9   “Motion”) came before the Court for hearing on April 23, 2021. Therefore, the Court requested
10   further amendments and clarifications from the parties on May 10, 2021. (ECF No. 100.) The Court
11   has considered the terms set forth in the Joint Stipulation of Class Action Settlement Agreement
12   and Release (the “Settlement Agreement”), the proposed Notice of Class Action Settlement
13   attached to the Motion, the Declaration of Yolanda Huang, filed in support thereof, and the
14   Declaration of Rachel Doughty, the proposed Settlement Administrator, and the papers and
15   pleadings on file in this action. (ECF Nos. 92 to 92-5 and 98 to 98-6.)
16             Having reviewed and considered the terms and conditions of the proposed Settlement as set
17   forth in the Settlement Agreement, which are hereby incorporated into this Order; and no
18   opposition to the Motion having been submitted; and the Court having jurisdiction to consider the
19   Motion and the relief requested therein; and venue being proper before the Court; and due and
20   proper notice of the Motion having been provided; and upon the hearing on the Motion and after
21   due deliberation, and good and sufficient cause appearing therefore:
22             IT IS HEREBY ORDERED:
23             1.         The Settlement Agreement is hereby preliminarily approved, subject to further
24   considerations at the Fairness Hearing provided for below. The Court concludes that the Settlement
25   is sufficiently within the range of reasonableness to warrant the preliminary approval of the
26   Settlement, certification of the Settlement Class, and scheduling of the Fairness Hearing, and the
27   mailing of notices to Class Members, each as provide for in this Order.
28             Certification of the Settlement Class
                                                                               2
                                            [Proposed] ORDER APPROVING PRELIMINARY SETTLEMENT
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 101-2 Filed 05/21/21 Page 3 of 9




 1             2.         The Court finds that certification of the following class for purposes of settlement is
 2   appropriate: All inmates who were housed in San Francisco County Jail 4, located at 850 Bryant
 3   Street, who were housed in Housing Blocks A, B, or C, in a cell that was impacted by the sewage
 4   overflows which took place between January 3, 2017 and September 30, 2018. The Court further
 5   certifies the following three sub-classes. Sub-Class A members are defined as those Class Members
 6   who suffered direct sewage spills in their cells while housed in either Cell Block A, B or C at 850
 7   Bryant Street, County Jail 4, during the operative period and who filed a grievance; Sub-Class B
 8   members are defined as those Class Members who suffered direct sewage spills in their cell while
 9   housed in either Cell Block A, B or C at 850 Bryant Street, County Jail 4, during the operative
10   period, and who did not file a grievance; and Sub-Class C members are defined as those Class
11   Members who suffered indirect sewage spills, meaning sewage spills at the jail which caused their
12   cells to lose water or plumbing functions, while housed in either Cell Blocks A, B or C, at 850
13   Bryant Street, County Jail 4, during the operative period.
14             3.         The Court finds, for purposes of settlement, that the requirements of Rule 23(a) of
15   the Federal Rules of Civil Procedure appear to be satisfied for the class: (1) the Class is sufficiently
16   numerous that joinder of all members is impracticable; (2) there are questions of law and fact
17   common to the Class; (3) the claims or defenses of Plaintiffs are typical of the claims or defenses of
18   the Class Members; and (4) Plaintiffs will fairly and adequately protect the interests of the Class
19   Members.
20             Fed. R. Civ. P. 23(a)
21             Numerosity: Plaintiffs meet the criteria of Rule 23(a)(1) of the Federal Rules of Civil
22   Procedure because there are approximately 74 class members in Sub-Class A; 1,798 class members
23   in Sub-Class B, and 1,989 class members in Sub-Class C, making joinder impractical. Additionally,
24   these class members are ascertainable through Defendants’ records.
25             Common Questions: Plaintiffs meet the criteria of Rule 23(a)(2) because the Class claims of
26   the class representatives of their conditions of confinement turn upon answers to overarching
27   common questions regarding Defendants’ policies and procedures that are capable of class wide
28   resolution for settlement purposes. The Court finds that for settlement purposes, the common

                                                                               3
                                            [Proposed] ORDER APPROVING PRELIMINARY SETTLEMENT
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 101-2 Filed 05/21/21 Page 4 of 9




 1   questions raised by the class representatives include: the timing, location, and cause of the sewage
 2   events and the jail’s policies and procedures in response to the sewage events, among others.
 3             Typicality: Plaintiffs meet the criteria of Rule 23(a)(3) for settlement purposes because the
 4   claims of the Class Representatives are typical of the claims of the Class in that their claims are
 5   based on the same sewage events and legal theories, and Plaintiffs were subject to and allege they
 6   were harmed by the same sewage events as other Class Members.
 7             Adequacy: Plaintiffs meet the criteria of Rule 23(a)(4) because the named Plaintiffs are
 8   adequate class representatives in that they do not have any conflicts with the class, are committed to
 9   representing the interests of the members of the class, and are represented by counsel with
10   experience in mass actions and/or class actions.
11   Fed. R. Civ. P. 23(b):
12             The Court preliminary finds, for purposes of settlement only, that the requirements of Rule
13   23(b)(3) of the Federal Rules of Civil Procedure are met because there are common questions of
14   fact and law regarding Defendants’ policies and procedures, including those identified above
15   regarding the sewage events, that in the context of a settlement, predominate over any individual
16   issues. Moreover, a class action settlement is superior to other available methods for fair and
17   efficient adjudication of the controversy because the injury suffered by each member of the Class,
18   while meaningful on an individual basis, is not of such magnitude as to make the prosecution of
19   individual actions against Defendants economically feasible, and the class action settlement device
20   provides the benefits of single adjudication, economies of scale, and comprehensive supervision by
21   a single court.
22             4.         For purposes of settlement, the Class is certified pursuant to Rules 23(a) and Rules
23   23(b)(3) of the Federal Rules of Civil Procedures as a class action on behalf of the Class, defined as
24   follows: All inmates who were housed in San Francisco County Jail 4, located at 850 Bryant Street,
25   who were housed in Housing Blocks A, B, or C, in a cell that was impacted by the sewage
26   overflows which took place between January 3, 2017 and September 30, 2018. The Court further
27   certifies the following three sub-classes pursuant to Rules 23(a) and Rules 23(b)(3) of the Federal
28   Rules of Civil Procedures. Sub-Class A members are defined as those Class Members who suffered

                                                                               4
                                            [Proposed] ORDER APPROVING PRELIMINARY SETTLEMENT
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 101-2 Filed 05/21/21 Page 5 of 9




 1   direct sewage spills in their cells while housed in either Cell Block A, B or C at 850 Bryant Street,
 2   County Jail 4, between January 3, 2017 and September 30, 2018 and who filed a grievance; Sub-
 3   Class B members are defined as those Class Members who suffered direct sewage spills in their cell
 4   while housed in either Cell Block A, B or C at 850 Bryant Street, County Jail 4, between January 3,
 5   2017 and September 30, 2018, and who did not file a grievance; and Sub-Class C members are
 6   defined as those Class Members who suffered indirect sewage spills, meaning sewage spills at the
 7   jail which caused their cells to lose water or plumbing functions, while housed in either Cell Blocks
 8   A, B or C, at 850 Bryant Street, County Jail 4, between January 3, 2017 and September 30, 2018.
 9             5.         The Court appoints Plaintiffs Candido Zayas, Ruben Soto, Alfredo Ruiz, Jose Poot,
10   Milton Leclaire, Nigel Henry, Ralph Dominguez, Matthew Brugman , Michael Brown, And
11   Kishawn Norbert as class representatives for purposes of settlement. The Court appoints Yolanda
12   Huang, Fulvio Çajina and Stanley Goff as class counsel, with Yolanda Huang as lead counsel for
13   purposes of settlement.
14             6.         The Court appoints Greenfire Law PC as the Settlement Administrator.
15             7.         The Court approves the Settlement Notices, English and Spanish, filed on May 21,
16   2021.
17             8.         In connection with its preliminary approval of the Settlement, the Court is not
18   approving the payment of a “service award” to class members as none has been requested.
19   Form and Timing of Notice
20             9.         Not later than fourteen (14) calendar days after the entry of this Order, the Class
21   Administrator shall mail the English and Spanish language Settlement Notice, substantially in the
22   form of as filed with this Court on May 21, 2021, to be mailed first-class, postage pre-paid, to all
23   Class Members through the notice procedures described in the Settlement Agreement along with an
24   individualized letter indicating the approximately amount of each class member’s award to the
25   class.
26             10.         Eighty (80) calendar days after the entry of this Order, Class Counsel shall serve
27   and file a sworn statement from the Claims Administrator attesting to compliance with the service
28

                                                                               5
                                            [Proposed] ORDER APPROVING PRELIMINARY SETTLEMENT
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 101-2 Filed 05/21/21 Page 6 of 9




 1   of the Settlement Notices, as set forth above. The cost of giving notice to the Class Members as
 2   specified in this Order shall be paid for as set forth in the Settlement Agreement.
 3             11.        The Court finds that the notice to be provided as set forth in this Order is the best
 4   means of providing notice to the Class Members, is practicable under the circumstances and, when
 5   completed, shall constitute due and sufficient notice of the Settlement and the Fairness Hearing to
 6   all persons affected by and/or entitled to participate in the Settlement or the Fairness Hearing, in
 7   full compliance with the requirements of due process and the Federal Rules of Civil Procedure.
 8   Ability of Class Members to Opt-out of the Settlement, Object to the Settlement, and/or Dispute
 9   Their Individual Payment
10             12.        All Class Members who wish to exclude themselves from the Settlement Class must
11   follow the procedures set forth in the Class Notice. Class Members shall have seventy-four (74)
12   calendar days after entry of this Order to send any requests for exclusion to the Settlement
13   Administrator. At least twelve (12) calendar days prior to the Fairness Hearing, Class Counsel shall
14   file a sworn statement by the Settlement Administrator setting forth the names and addresses of
15   each member of the Class who elected to exclude themselves from the Settlement.
16             13.        Any Class Member who does not properly and timely exclude themselves from the
17   Settlement shall be included in the Class and, if the Settlement is approved and becomes effective,
18   shall be bound by all the terms and provisions of the Settlement Agreement, including but not
19   limited to the Release of Claims described therein, whether or not such person shall have objected
20   to the Settlement and whether or not such person participates in the settlement fund or the other
21   benefits to the Class to be provided under the Settlement Agreement.
22             14.        All Class Members who wish to dispute their individual payments (i.e. the number
23   of sewage events they experienced and whether or not they submitted a grievance regarding the
24   same) must follow the procedures set forth in the Class Notice.
25   Fairness Hearing
26             15.        A hearing (the “Fairness Hearing”) shall take place before this Court, on the date and
27   time set forth below, to determine:
28

                                                                               6
                                            [Proposed] ORDER APPROVING PRELIMINARY SETTLEMENT
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 101-2 Filed 05/21/21 Page 7 of 9




 1                        a.         Whether the Court should permanently certify the Class for settlement
 2   purposes and whether the Plaintiffs and Class Counsel have adequately represented the Class;
 3                        b.         Whether the Settlement, on the terms and conditions provided for in the
 4   Settlement Agreement, should be finally approved by the Court as fair, reasonable and adequate;
 5                        c.         Whether the Court should enter Judgment consistent with the terms of the
 6   final approval order;
 7                        d.         Whether the application for attorneys’ fees and expenses to be submitted by
 8   Class Counsel should be approved; and
 9                        e.         Such other matters as the Court may deem necessary or appropriate. The
10   Court may finally approve the Settlement at or after the Fairness Hearing with any modifications
11   agreed to by the Parties and without further notice to the Class Members.
12             16.        Class Counsel shall serve and file their application for attorneys’ fees and costs by
13   not later than fifty-three (53) calendar days after the entry of this Order, which is at least three
14   weeks prior to the opt-out deadline.
15             17.        Any Class Member who has not requested to be excluded from the Settlement, and
16   any other interested person, may appear at the Fairness Hearing in person or by counsel and be
17   heard, to the extent allowed by the Court, either in support of or in opposition to the matters to be
18   considered at the Fairness Hearing. Any documents filed with the Court must also be served on the
19   counsel listed above by the deadline for submitting objections, either by hand delivery or by first
20   class mail.
21             18.        Any responses to any written objections to the Settlement and any other matter in
22   support of the Settlement shall be filed with the Court not later than seventy-four (74) calendar days
23   after entry of this Order.
24             19.        The Court may adjourn the Fairness Hearing, including the consideration of the
25   application for attorneys’ fees and expenses, without further notice of any kind other than an
26   announcement of such adjournment in open court at the Fairness hearing.
27             The Court HEREBY GRANTS preliminary approval of the class action settlement as set
28   forth above and sets the following schedule:

                                                                               7
                                            [Proposed] ORDER APPROVING PRELIMINARY SETTLEMENT
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 101-2 Filed 05/21/21 Page 8 of 9




 1
 2
 3
 4   _______________, 2021                                                    Mailing of Class Notice Including

 5   [14 calendar days after preliminary approval                             Individualized Settlement Amount Estimation

 6   motion is granted]

 7   _______________, 2021                                                    Defendants’ Counsel provides all counsel

 8   [30 calendar days after preliminary approval                             with the Restitution Demand

 9   motion is granted]

10   _______________, 2021                                                    Deadline for Class Member to Challenge

11   [44 calendar days after preliminary approval                             Claim Administrator’s Determination as to

12   motion is granted]                                                       Whether He Is A Class Member and Amount

13                                                                            of Claims Administrator’s Determination of

14                                                                            the Amount to Which Class Member is

15                                                                            Entitled

16   _______________, 2021                                                    Deadline to File Plaintiffs’ Motion for

17   [53 calendar days after preliminary approval                             Attorney’s Fees and Costs on the Settlement

18   motion is granted]

19                                                                            Deadline to File Motion for Final Approval of

20                                                                            Settlement

21   _______________, 2021                                                    Deadline for class members to file and submit

22   [74 calendar days after preliminary approval                             objections to the settlement or requests for

23   motion is granted]                                                       exclusion

24
25
                                                                              Deadline for Parties to file:
26   _______________, 2021
                                                                              a. List of persons who made timely and
27   [80 days after the Court grants the Motion for                           proper requests for exclusion; and
                                                                              b. Proof of Class Notice.
28   Preliminary approval]

                                                                               8
                                            [Proposed] ORDER APPROVING PRELIMINARY SETTLEMENT
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 101-2 Filed 05/21/21 Page 9 of 9




     ________________, 2021                                                   Fairness Hearing
 1
     [92 days after preliminary approval motion is
 2   granted]
     ________________, 2021                                                   Defendants’ Tender of Net Settlement
 3   [30 calendar days after final settlement is                              Payment
 4   approved]
     ________________, 2021                                                   First-Round Distribution Of Settlement
 5   [60 calendar days after final settlement is                              Checks
     granted]
 6
     _______________, 2022                                                    Deadline for Class Members to Cash First-
 7    [330 days calendar days after final settlement                          Round Distribution Checks
     is granted]
 8   _______________, 2022                                                    Second Round Distribution of Settlement
      [390 calendar days after final settlement is                            Checks
 9
     granted]
10   _______________, 2022                                                    Deadline for Class Members to Cash Second-
      [660 calendar days after final settlement is                            Round Distribution Checks
11   granted]
12   _______________, 2022                                                    Deadline for Cy Pres Award If Unclaimed
      [720 calendar days after final settlement is                            Funds Remaining
13   granted)
14
15
16   IT IS SO ORDERED.
17
     DATED: ______________, 2021                                       ______________________________
18                                                                     The Honorable Joseph C. Spero
                                                                       United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                                               9
                                            [Proposed] ORDER APPROVING PRELIMINARY SETTLEMENT
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
